Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-5 and 7-13 is indicated for the following reasons: claim 1 has been amended to incorporate previously indicated allowable subject matter, and claim 10 has been amended in independent form. As indicated in the previous office action, Regarding claim 1, Liu fails to disclose adjusting a length of a short-circuit welding period, and Nakagawa also fails to teach adjusting a length of the short-circuit welding period in accordance with a length of time from when feeding of a welding wire as the consumable electrode starts until when a short circuit is detected in the short- circuit welding period: rather, Nakagawa teaches the short-circuit welding period being fixed.
Regarding claim 10, Liu fails to disclose a second short-circuit welding period between the pulse welding period and the cooling period. Nakagawa fails to teach a second short-circuit welding period between the pulse welding period and cooling period, because Nakagawa does not teach a cooling period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN E MCGRATH/Examiner, Art Unit 3761